 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 1 of 6 Page ID #:1


 1   Maureen K. Bogue (State Bar No. 194755)
     maureen@pacificemploymentlaw.com
 2   Christian Abella (State Bar No. 336957)
     christian@pacificemploymentlaw.com
 3   PACIFIC EMPLOYMENT LAW, INC.
     260 California Street, Suite 500
 4   San Francisco, CA 94111
 5
     Tel.: (415) 985-7300
     Fax: (415) 985-7301
 6
   Attorneys for Defendant
 7 AT&T MOBILITY SERVICES LLC

 8
                             UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT – EASTERN DIVISION
10

11
     Karina Robles, individually,                 Case No. 5:21-CV-00119
12
                        Plaintiff,
13                                                DEFENDANT AT&T MOBILITY
           vs.                                    SERVICES LLC’S NOTICE OF
14                                                REMOVAL OF CIVIL ACTION TO
   AT&T Mobility Services, LLC, a                 UNITED STATES DISTRICT COURT
15 Delaware Limited Liability Company;            PURSUANT TO 28 U.S.C. SECTIONS
   and DOES 1 through 50, inclusive,              1441 AND 1446
16
                        Defendants.
17                                                Complaint Filed: February 8, 2021

18         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
19   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF
20   RECORD:
21         PLEASE TAKE NOTICE that Defendant AT&T Mobility Services LLC
22   (“AT&T Mobility”), hereby files this Notice of Removal pursuant to 28 U.S.C. sections
23   1441 and 1446, asserting diversity jurisdiction pursuant to 28 U.S.C. section 1332, to
24   effect removal of the above-captioned action from the Superior Court of California,
25   County of San Bernardino.
26                                    I.    BACKGROUND
27         1.     This removal involves an action that was filed on behalf of a single
28   plaintiff in the Superior Court of the State of California for the County of San
                                               1
        DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                   USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 2 of 6 Page ID #:2


 1   Bernardino. The action is titled “Karina Robles, individually v. AT&T Mobility
 2   Services, LLC, a Delaware limited liability company; and DOES 1-50, inclusive,” Case
 3   No. CIVSB2105385 (“State Court Action”). The operative Complaint alleges ten (10)
 4   causes of action: (1) Disability Discrimination; (2) Failure to Provide Reasonable
 5   Accommodations; (3) Failure to Engage in Good Faith Interactive Process; (4)
 6   Retaliation; (5) Retaliation for Reporting Illegal Violation; (6) Failure to Prevent
 7   Discrimination; (7) Wrongful Termination in Violation of Public Policy; (8) Failure to
 8   Provide Meal Periods; (9) Failure to Provide Rest Periods; and (10) Continuing Wages.
 9   See Declaration of Christian Abella in Support of Defendant AT&T Mobility Services
10   LLC’s Removal of Civil Action to United States District Court Pursuant to 28 U.S.C.
11   Sections 1441 and 1446 (“Abella Decl.”), at ¶3, Exh. A.
12           2.     Plaintiff Karina Robles filed her Complaint on February 8, 2021. See
13   Abella Decl., at ¶3, Exh. A.
14           3.     Defendant AT&T Mobility was served with a copy of the Complaint by
15   personal service on June 2, 2021. Abella Decl. at ¶4, Exh. B.
16           4.     Defendant AT&T Mobility filed an Answer to the Complaint on June 30,
17   2021. Abella Decl., at ¶5, Exh. C.
18           5.     Defendant is the only named defendant in the State Court Action. The
19   defendants designated as DOES 1 through 50 are fictitious defendants, are not parties to
20   the action, have not been named or served, and are properly disregarded for the purpose
21   of this removal. 28 U.S.C. § 1446(a).
22                              II.    TIMELINESS OF REMOVAL
23           6.     This Notice of Removal is timely filed as it is filed within one year of the
24   commencement of this action (February 8, 2021) and within thirty days of service of
25   the Complaint on AT&T Mobility. See 28 U.S.C. § 1446(b)(1); Abella Decl. ¶¶2,3;
26   Exhs. A, B.
27   ///
28   ///
                                                  2
           DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                      USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 3 of 6 Page ID #:3


 1                         III.   PROCEEDINGS IN STATE CO1RT
 2         7.     The Superior Court has set a Trial Setting Conference for September 23,

 3   2021. There are no other proceedings scheduled in the Superior Court. Abella Decl. at

 4   ¶6. Exhibit A to the Abella Declaration constitutes all the pleadings filed in the

 5   Superior Court prior to the filing of this Notice of Removal.

 6                                     IV.   JURISDICTION
 7         8.     The Court has original jurisdiction of this action pursuant to 28 U.S.C.

 8   section 1441(a) and 28 U.S.C. section 1332 because the amount in controversy exceeds

 9   $75,000 and the Plaintiff is a citizen of a State different from the only named

10   Defendant, AT&T Mobility.

11                                V.    DIVERSE CITIZENSHIP
12         9.     Plaintiff Karina Robles’ Citizenship: Plaintiff is domiciled in the State of

13   California. Her current domicile is a home that she bought in 2016, located at 17611

14   Shamrock Avenue, Fontana, California. Abella Decl. ¶7. A public records search

15   confirms that Plaintiff’s address remains unchanged as of the date of this filing. Abella

16   Decl. at ¶8, Exh. D. For diversity purposes, a person is a “citizen” of the state in which

17   he is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.

18   1983). “A person’s domicile is her permanent home, where she resides with the

19   intention to remain or to which she intends to return.” Kanter v. Warner-Lambert Co.,

20   265 F.3d 853, 857 (9th Cir. 2001). Plaintiff currently is, and has been at all times since

21   this action commenced, a citizen of the State of California.

22         10.    Defendant AT&T Mobility’s Citizenship: AT&T Mobility, which seeks to

23   remove this action, is not a citizen of California. The citizenship of a limited liability

24   company (LLC) is based upon the citizenship of each of its individual members.

25   Americold Realty Trust v. Conagra Foods, Inc., 577 U.S. 378, 383 (2016).

26         11.     AT&T Mobility is now, and ever since this action commenced has been,

27   a Delaware limited liability company, with principal places of business in Atlanta,

28   Georgia and Dallas, Texas. See Declaration of Jackie Begue in Support of Defendant
                                               3
        DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                   USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 4 of 6 Page ID #:4


 1   AT&T Mobility Services LLC’s Notice of Removal (“Begue Decl.”), at ¶2. AT&T
 2   Mobility’s headquarters and corporate officers of the Manager are in Atlanta, Georgia
 3   and Dallas, Texas, including individuals who make its operational, executive,
 4   administrative and policymaking decisions. Id. The majority of AT&T Mobility’s
 5   executive officers principally conduct their business from headquarters in Atlanta,
 6   Georgia or Dallas, Texas. Id.
 7         12.    The sole member of AT&T Mobility is Cricket Holdco, Inc., a Delaware
 8   corporation with its principal places of business in Atlanta, Georgia and Dallas, Texas,
 9   including individuals who make its operational executive, administrative and
10   policymaking decisions. Id. at ¶3. Pursuant to 28 U.S.C. section 1332(c)(1), “a
11   corporation shall be deemed to be a citizen of every State and foreign state by which it
12   has been incorporated and of the State or foreign state where it has its principal place of
13   business.” The appropriate test to determine a corporation’s principal place of business
14   is the “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). Under the
15   “nerve center” test, the principal place of business is the state where the “corporation’s
16   officers direct, control, and coordinate the corporation’s activities” and where the
17   corporation maintains its headquarters. Id. at 78.
18         13.    The majority of Cricket Holdco, Inc.’s executive officers principally
19   conduct their business from headquarters in Atlanta, Georgia or Dallas, Texas. Begue
20   Decl. at ¶3. Accordingly, AT&T Mobility is, and has been at all times since this action
21   commenced, a citizen of the States of Georgia, Texas and Delaware for removal
22   purposes.
23         14.    In compliance with 28 U.S.C. § 1441(b)(2), “if any of the parties in
24   interest properly joined and served as defendants is a citizen of the State in which [this]
25   action is brought.” Pursuant to 28 U.S.C. § 1441(b)(1), the citizenship of defendants
26   sued under fictitious names shall be disregarded. The inclusion of “Doe” defendants in
27   Plaintiff’s state court complaint has no effect on removability. Newcombe v. Adolf
28   Coors Co., 157 F.3d 686, 690-691 (9th Cir. 1998); 28 U.S.C. § 1441(a) (stating that for
                                               4
        DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                   USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 5 of 6 Page ID #:5


 1   the purposes of removal, the citizenship of Defendant sued under fictitious names shall
 2   be disregarded).
 3         15.    For diversity purposes, true diversity exists between Plaintiff (a citizen of
 4   California) and the sole named defendant, AT&T Mobility (a citizen of Georgia, Texas
 5   and Delaware.)
 6                           VI.    AMOUNT IN CONTROVERSY
 7         16.    Federal district courts have original jurisdiction over civil actions where
 8   the amount in controversy of a plaintiff’s claims exceeds the sum or value of $75,000,
 9   exclusive of interests and costs. 28 U.S.C. § 1332(a).
10         17.    A removing defendant “must file in the federal forum a notice of removal
11   ‘containing a short and plain statement of the grounds for removal.’” Dart Cherokee
12   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014). To establish jurisdiction,
13   the short and plain statement “need include only a plausible allegation that the amount
14   in controversy exceeds the jurisdictional threshold.” Id. at 89.
15          18. Plaintiff’s damages exceed the $75,000 threshold in order for this Court to
16   have original jurisdiction. Among other things, Plaintiff seeks damages for lost wages
17   since her employment termination on or about February 14, 2019. Complaint, at ¶19.
18   Plaintiff’s annualized salary was $40,404 at the time of her termination. See
19   Declaration of Jason Bunch in Support of Defendant AT&T Mobility’s Notice of
20   Removal (“Bunch Decl.”), at ¶ 5. Considering only alleged lost back wages and not the
21   value of past or future benefits or future lost wages, or any other form of damage that
22   Plaintiff seeks, Plaintiff’s alleged lost back pay exceeds $95,000 as of the date of the
23   filing of this Removal. Accordingly, the amount in controversy exceeds $75,000.
24         19.    As a separate and independent reason for meeting the jurisdictional
25   minimum, on or about November 4, 2020, Plaintiff’s counsel issued a demand letter to
26   Defendant AT&T Mobility, demanding a “reduced” amount that far exceeds the
27   $75,000 minimum required to satisfy jurisdictional requirements. Abella Decl., at ¶10.
28
                                               5
        DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                   USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
 Case 5:21-cv-01119-JGB-SHK Document 1 Filed 07/02/21 Page 6 of 6 Page ID #:6


 1                                              VII. VENUE
 2            Venue lies in the United State District Court for the Central District of
 3   California, pursuant to 28 U.S.C. sections 84(c); 1391(b), 1446(a) and Local Rule 3-2
 4   of the Local Rules for the United States District Court for the Central District of
 5   California. This action was originally brought in the Superior Court of the State of
 6   California, County of San Bernardino.
 7             VIII. SERVICE OF NOTICE OF REMOVAL ON PLAINTIFF AND
                                THE SUPERIOR COURT
 8

 9            20.      Notice of this Notice of Removal will promptly be served on Plaintiff and
10   the Clerk of the Superior Court of the State of California in and for the County of San
11   Bernardino.
12                                        IX.    CONCLUSION
13            WHEREFORE, Defendant AT&T Mobility Services LLC prays that this civil
14   action be removed from the Superior Court of the State of California, County of San
15   Bernardino to the United States District Court for the Central District of California.
16

17   Dated: July 2, 2021                              PACIFIC EMPLOYMENT LAW, INC.
18

19                                                    By: /s/ Christian A. Abella
                                                         Christian A. Abella
20                                                       Attorneys for Defendant
                                                         AT&T MOBILITY SERVICES LLC
21

22

23   4827-2232-0369, v. 1


24

25

26

27

28
                                                 6
          DEFENDANT AT&T MOBILITY SERVICES LLC’S NOTICE OF REMOVAL OF CIVIL ACTION TO
                     USDC PURSUANT TO 28 U.S.C. SECTIONS 1441 AND 1446 - Case No: 5:21-CV-00119
